ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
Leidos, Inc., f/k/a Science                  )      ASBCA No. 59137
 Applications International Corporation      )
                                             )
Under Contract No. F9451 04-C-0 182          )

APPEARANCES FOR THE APPELLANT:                      Karen L. Manos, Esq.
                                                    Melissa L. Farrar, Esq.
                                                     Gibson, Dunn & Crutcher LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     E. Michael Chiaparas, Esq.
                                                     DCMA Chief Trial Attorney
                                                    Robert L. Duecaster, Esq.
                                                     Trial Attorney
                                                     Defense Contract Management Agency
                                                     Manassas, VA

                                 ORDER OF DISMISSAL

       The dispute which is the subject of the appeal having been settled, the appeal is
hereby dismissed with prejudice subject to reinstatement only in the event the settlement is
not consummated. Any request to reinstate the subject appeal must be filed within 90 days
of the date of this Order.


      Dated: 12 February 2014




                                                 Administrative Judge
                                                 Vice Chairman
                                                 Armed Services Board
                                                 of Contract Appeals
      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed Services
Board of Contract Appeals in ASBCA No. 59137, Appeal ofLeidos, Inc., f/k/a Science
Applications International Corporation, rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Ftecorder,Armed Services
                                                  Board of Contract Appeals




                                              2